     Case 5:19-cv-00428-TKW-EMT Document 21 Filed 08/07/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

MELODY A. MELTON,

      Plaintiff,

v.                                               Case No. 5:20cv140-TKW-HTC
ANDREW SAUL, Commissioner of Social
Security,

      Defendant.
                                          /

                                    ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 20), which recommends that the Court grant the unopposed

motion to remand the case to Defendant for further administrative proceedings.

Upon due consideration of the Report and Recommendation and the case file, the

Court agrees that remand is appropriate. Accordingly, it is

      ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    The unopposed motion for entry of judgment remanding the case to

            Defendant (Doc. 19) is GRANTED.
Case 5:19-cv-00428-TKW-EMT Document 21 Filed 08/07/20 Page 2 of 2




3.    The Clerk shall enter judgment stating: “The Commissioner of Social

      Security’s decision is REVERSED pursuant to sentence four of 42

      U.S.C. §405(g), and this case is REMANDED for further

      administrative proceedings.”

4.    The Clerk shall close the file.

DONE and ORDERED this 7th day of August, 2020.

                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                                   2
